DETAILED ACTION
Status of the Claims
	Claims 1, 20-21, 23, 49, 51 and 52 are pending in the instant application. Claims 49, 51 and 52 have been withdrawn based upon Restriction/Election. Claims 1, 20-21 and 23 are being examined on the merits in the instant application. The response filed 04/06/2021 includes no claim amendments.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority


Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/06/2021 was filed after the mailing date of the after the first Office action on the merits, however, Applicants have indicated that the appropriate fee(s) have been paid. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Objection
	Claim 21 is objected because the word “partible” in line 2 is a misspelling of “particle” (i.e. “the biocompatible particle”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 21 recites “the average particle size of the biocompatible parti[c]le is 200 nm or less.” whereas parent claim 20 recites “the average particle size of the biocompatible particle is from 5 nm to 2 µm.” The range of “200 nm or less” encompasses, for example, particles sizes of 1-5 nm which is outside the range of the parent claim and therefore claim 21 fails to further limit the subject matter of the parent claim 20.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over THUO (WO 2015/089309 A1; published June, 2015) in view of HOHMAN (US 2013/0244037; published September, 2013);  Dosio et al. (“Hyaluronic acid for anticancer drug and nucleic acid delivery,” 17-NOV-2015, ELSEVIER, Advanced Drug Delivery Reviews, Vol. 97, pp. 204-236); Mao et al. (“Multifunctional QD-based co-delivery of siRNA and doxorubicin to HeLa cells for reversal of multidrug resistance and real-time tracking,” 2012, ELSEVIER; Biomaterials, Vol. 33, pp. 2780-2790); and Shi et al. (“Cyclodextrin Capped Gold Nanoparticles as Delivery Vehicle for a Prodrug of Cisplatin,” 2013, American Chemical Society; Inorganic Chemistry, Vol. 52, No. 16, pp. 9418-9426)
Applicants Claims
	Applicant claims a biocompatible particle comprising: a metallic core, a plurality of drug-loading ligands coordinated to the metallic core, and a plurality of tumor-targeting ligands coordinated to the metallic core, and a therapeutically effective amount of a drug coordinated to the plurality of drug-loading ligands, wherein the metallic core comprises a eutectic gallium-indium alloy and is liquid at physiological temperatures, wherein the drug comprises a chemotherapy drug, and wherein the biocompatible particle is pH sensitive such that the biocompatible particle provides for a pH triggered response at a desired pH, wherein the pH triggered response comprises pH triggered dissociation of at least a portion of the plurality of drug-loading ligands, or pH triggered dissociation at least a portion of the plurality of drug-loading ligands and at least a portion of the plurality of tumor-targeting, to thereby providing pH triggered release of the drug and pH triggered , and wherein pH triggered degradation of the biocompatible particle comprises degradation of the metallic core to produce a degradation product that comprises an anticancer agent.
	Applicants have elected the following species in the reply filed 06/04/2019: (a) a species of a biocompatible particle with specificity to: (i) a species of a metal core element is a eutectic gallium-indium alloy; (ii) a species of a drug-loading ligand is cyclodextrin; (iii) a species of targeting ligand is hyaluronic acid; and (iv) a species of drug is doxorubicin.

Determination of the scope 
and content of the prior art (MPEP 2141.01)
	THUO teaches core-shell particles including a liquid metal core, at least one layer of inorganic material surrounding the liquid metal core, and at least one layer of organic material attached to at the at least one layer of inorganic material (see whole document). THUO teaches the core shell particle with a liquid metal core comprising eutectic gallium-indium (EGaIn) ... EGaIn is non toxic to humans, i.e. biocompatible) comprising: a metallic core and a plurality of drug-loading ligands coordinated to the metallic core wherein the metallic core has a melting point of 100 C or less (liquid metal core including eutectic gallium- indium (EGaln) has a melting point of 15.7 °C, typically contains about 75% gallium and 24.5% cancer treatment (p. 19, lines 9-10), and in drug delivery including time-release properties (p. 19, lines 15-18). THUO teaches the organic materials can include a thiol as a functional group (p. 8, lines 13-27; p. 15, last paragraph). THUO teaches that the core-shell particles have a diameter in the range of from about 6.4 nm to about 10 microns (p. 9, lines 11-12) (instant claims 20-21).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of THUO is that THUO does not expressly teach the targeting ligands are coordinated to the metallic core.
	HOHMAN teaches liquid-phase alloy nanoparticles such as eutectic gallium-indium nanoparticles (see whole document). HOHMAN teaches eutectic gallium-indium (EGaIn) nanoparticles formed from the bulk liquid alloy is ultrasonically dispersed, fast thiolate self-assembly at the EGaIn interface protects the material against oxidation (abstract). HOHMAN teaches the nanoparticles are produced using fast, spontaneous formation of self-assembled monolayers (SAMs) of amphiphilic molecules on the nanoparticle surfaces, the ligands chosen to produce specific chemical, physical, or mechanical properties ([0035]). 

	Dosio et al. teaches delivery of anticancer drugs using HA as a targeting ligands for targeting CD44-overexpressing cells to improve anticancer therapy, 
	Dosio et al. further teaches quantum dots coated with HA and that in one study, “About 42% of HA carboxyl groups were converted into thiols, and that ensured strong binding to the QD surface.” (p. 222, col. 2, §5.1, paragraphs 1-2). Thus, it would have been prima facie obvious to convert at least some of the carboxylic acid groups on HA to thiols (i.e. thiolated hyaluronic acid) in order to improve the binding to the EGaIn nanoparticles of THUO, as suggested by Dosio et al. and consistent with the teachings of HOHMAN including alkanethiols as ligand molecules directing self-assembly of the EGaIn nanoparticles (instant claims 55 & 57, the plurality of tumor-targeting ligands comprises thiolated hyaluronic acid).
	Mao et al. teaches functionalized quantum dot (QD) nanoparticles surface functionalized with β-cyclodextrin (β-CD) complexed with doxorubicin (Dox) 
	Regarding the limitation “a therapeutically effective amount of a drug”, the examiner position is that the Mao et al. teaches functionalized quantum dot (QD) nanoparticles surface functionalized with β-cyclodextrin (β-CD) complexed with doxorubicin (Dox), and one of ordinary skill in the art would have prima facie 
	Regarding the limitation “pH triggered degradation of the biocompatible particle”, the prior art teaches the same GaIn eutectic liquid metal core thiol-coated nanoparticles, and where, as here, the suggested product is the same as that claimed the properties of the composition would also have been the same (MPEP §2112). For example, the instant specification discloses that “The degradation of the doxorubicin loaded ligand-capped liquid metal nanoparticles at pH 5.0 was clearly observed via the optical microscope (Figure 12) and TEM imaging (Figure 10) over time; while negligible difference was observed in the case of neutral buffer.” (p. 37, lines 25-27). And as discussed above, Mao et al. teaches pH triggered release at a pH of 5.0 which they characterize as “endosomal pH” vs. pH 7.4 which they characterize as “physiological pH”. Thus, the limitation “pH triggered degradation of the biocompatible particle” is not considered to distinguish over the prior art.

	Shi et al. teaches cyclodextrin capped gold nanoparticles for delivery of an anticancer prodrug of cisplatin (see whole document). Particularly, Shi et al. teaches that “In an effort to explore, using a modular approach, ways in which a nanoparticle−platinum drug could be rapidly prepared prior to administration in chemotherapy, we studied the potential of the well-known guest−host interaction between adamantane (AD) and β-cyclodextrin (βCD) to serve as a coupling mechanism for “arming” a gold nanoparticle with platinum drugs. Cyclodextrins, which bind small molecules through inclusion, enhance the solubility and activity of drugs, facilitate immobilization of proteins on metallic surfaces, control particle aggregation, and when attached to AuNP produce vehicles capable of delivering drugs for therapeutic purposes.” (paragraph bridging pp. 9418-9419). And further that “In this Article, we use a modified procedure of Li et al. to synthesize a 4.7 ± 1.1 nm gold nanoparticle capped with per-6- thio-β-cyclodextrin, βSCD, 1 (and a partially oligomerized product), and use the particle as a delivery vehicle for the earlier studied oxoplatin−AD conjugate that is a prodrug of cisplatin, Scheme 1.” (p. 9419, col. 1, last paragraph).


Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the improved thiol-mediated method of self-assembly ligand molecules taught by HOHMAN in the invention of THUO as the liquid metal nanoparticle cores would have been more easily formed and stabilized, per the teachings of HOHMAN, further to utilize the thiolated-hyaluronic acid anticancer targeting organic layer because hyaluronic acid is known to target CD44 overexpressed in cancer cells and to including an anticancer drug such as doxorubicin as taught by Dosio et al. in order to effectively target and 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over THUO in view of HOHMAN; Dosio et al.; Mao et al. and Shi et al., as applied to claims 1, 8-9, 15, 19, 21, 54, 56 and 58 above, and further in view of Huang et al. (“Inorganic nanoparticles for cancer imaging and therapy,” 2011, ELSEVIER; Journal of Controlled Release, Vol. 155, pp. 344-357; of record as cited by Applicants IDS dated 11/06/2018).
Applicants Claims
	Applicant claims a pH triggered X-ray contrast comprising the biocompatible particle of claim 1, wherein the biocompatible particle comprises a plurality of biocompatible particles and pH triggered degradation of the plurality of biocompatible particles comprises aggregation of the metallic cores of at least a portion of the plurality of biocompatible particles, and wherein aggregation of the metallic cores produces an increase in X-ray contrast (instant claim 23).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	THUO teaches core-shell particles including a liquid metal core, at least one layer of inorganic material surrounding the liquid metal core, and at least one layer of organic material attached to at the at least one layer of inorganic material, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)

	HOHMAN teaches the self-assembly ligand molecule to be associated with a liquid metal alloy material is a molecule designed to exert an intermolecular interaction capable of both ordering and inducing surface strain in the alloy particles, the interactions including coordination chemistry between metals and nonmetal functional groups, as discussed above and incorporated herein by reference.
	Dosio et al. teaches delivery of anticancer drugs using HA as a targeting ligands for targeting CD44-overexpressing cells to improve anticancer therapy, said targeting ligands used in conjugation with particulate carriers such as nanoparticles, as discussed above and incorporated herein by reference.
	Mao et al. teaches functionalized quantum dot (QD) nanoparticles surface functionalized with β-cyclodextrin (β-CD) complexed with doxorubicin (Dox), as discussed above and incorporated herein by reference.
	Huang et al. teaches inorganic nanoparticles for cancer imaging (see whole document) and in particular for X-ray imaging where tissue penetrating depth cannot be reached by other techniques such light or sound scattering-based techniques (p. 346, §2.1.5).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the multifunctional-targeted drug delivery liquid metal nanoparticle compositions suggested by the combination of HOHMAN, Dosio et al. and Mao et al. with THUO, as an X-ray contrast agent per the teachings of Huang et al. for X-ray imaging where tissue penetration depth is beyond the reach of other techniques such light or sound scattering-based techniques, and particularly to image tumor tissue in a patient undergoing cancer therapy.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Arguments:
	Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
	Applicants argue that “Applicant has unexpectedly found that the claimed biocompatible particles offer improved treatment of cancer, particularly for drug-resistant cancer cells […].” including biocompatible particles comprising tumor-targeting ligands of hyaluronic acid (m-HA) and cyclodextrin drug-loading ligands (MUA-CD) (p. 7, lines 15-25). Applicants further indicates that:
	“Applicant shows that the combination of pH triggered release of the drug (e.g., doxorubicin) and pH triggered degradation of the biocompatible particle, wherein pH triggered degradation of the biocompatible particle comprises degradation of the metallic core to produce a degradation product that comprises an anticancer agent, Ga(II]), provides improved treatment of cancer, particularly in drug-resistant cancer cells.

	Further, Applicant evaluated the in vitro cytotoxicity of doxorubicin loaded ligand-capped liquid metal nanoparticles towards doxorubicin-resistant HeLa cells and the results showed that “the doxorubicin loaded ligand-capped liquid metal nanoparticles displayed significant cytotoxicity towards doxorubicin-resistant HeLa cells (IC50 = 2.46 mg L-1), while the free doxorubicin solution did not show any obvious cytotoxicity, even at concentrations of 5 mg L-1 (Figure 30).” (Page 42, lines 22-27.)
	Applicant further evaluated the tumor-targeting capability of the biocompatible particles and the results indicated the claimed drug loaded biocompatible particles including the tumor-targeting ligands (e.g., hyaluronic acid) exhibited a more potent tumor targeting capability than the drug loaded biocompatible particles in the absence of the tumor-targeting ligands (page 42, line 29 — page 43, line 29 and Figures 31-35).
	Applicant further assessed the antitumor efficacy of doxorubicin loaded ligand-capped liquid metal nanoparticles in the HeLa tumor-bearing xenograft mice (page 44, lines 18-26). The claimed biocompatible particles exhibited higher inhibition efficacy toward HeLa tumor growth than: 1) the free doxorubicin solution, and 2) the biocompatible particles without the hyaluronic acid tumor-targeting ligands (page 44, line 27 — page 45, line 9 and Figures 37-40).
	Further, no significant anticancer effects were observed after intravenous injection of blank ligand-capped liquid metal nanoparticles (e.g., without any drug loading) in tumor-bearing mice (Page 45, lines 26-29 and Figure 44).
	Accordingly, Applicant shows that the combination of tumor-targeting ligands, pH triggered release of the drug (e.g., doxorubicin), and pH triggered degradation of the biocompatible particle, wherein pH triggered degradation of the biocompatible particle comprises degradation of the metallic core to produce a degradation product that comprises an anticancer agent, Ga(III), provides improved treatment of cancer (in vitro and in vivo) relative to: 1) the drug alone, 2) degradation of the particle alone (e.g., biocompatible particle with both ligands but without any drug loading), and 3) the drug loaded biocompatible particles without the hyaluronic acid tumor-targeting ligands.” (p. 8, first full paragraph through p. 9, line 13).

In vitro analyses demonstrated that the nanoparticles are specifically taken up by HeLa cells overexpressing CD44 receptors.”, p. 223, col. 2, lines 14-16). Thus, one of ordinary skill in the art clearly would have expected that including a CD44 targeting hyaluronic acid ligand on the surface of a metal nanoparticle targeted to HeLa cells overexpressing CD44 receptors to increase uptake of said metal nanoparticles. 
	Furthermore, the inclusion of the anticancer drug doxorubicin in a CD44 active targeted metal nanoparticle would have been expected to increase the anticancer effect (i.e. exhibited higher inhibition efficacy toward HeLa tumor growth). For example, Dosi et al. teaches that “Nanoparticles having a solid core of 5nmand a hydrodynamic diameter of 114 nm carried DOX at a DL of 2.1% w/w. Increased magnetic resonance imaging of cancer cells, combined with increased cytotoxicity compared to the free drug, were reported.” [emphasis added](p. 223, col. 2, lines 8-11). Mao et al. teaches that “Before the cellular uptake and intracellular release experiment, we investigated the release of QD-Dox-complexes by fluorescence spectrophotometry at different pHs. As shown in Fig. S5, we observed a higher release rate of Dox from the two QDs at an endosomal pH (5.0) vs. physiological pH (7.4).” (p. 2784, §3.3). Mao et al. further teaches that “As expected, encapsulated Dox was able to increase the apoptotic and dead cell percentage versus free Dox by increasing the accumulation of intracellular drug via avoidance of the P-gp efflux pump.” (p. 2789, col. 1, lines 5-8). Thus, one of 
	MPEP §716.02(c)(II) makes clear that expected beneficial results are evidence of obviousness. MPEP §2144-II makes clear that “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.” 
	Particularly in response to Applicants showing of Ga(III) as an anticancer agent, TUHO clearly teaches Ga including liquid metal, specifically eutectic gallium-indium alloy core-shell micro/nano-particles for the treatment of cancer and drug delivery (THUO: p. 6, lines 19-20; p. 9, lines 11-12; p. 19, lines 10-11 & 15). Thus, this feature is not considered a distinction over the prior art, and is therefore not considered supportive of patentability of the instantly rejected claims. MPEP §2145-II makes clear that “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”
Conclusion
	Claims 1, 20-21 and 23 are pending and have been examined on the merits. Claims 1, 20-21 and 23 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619


/TIGABU KASSA/Primary Examiner, Art Unit 1619